Case: 1:19-cv-00145-DAP Doc #: 19-1 Filed: 01/30/19 1 of 2. PageID #: 230



                                Exhibit A

                             Proposed Order
       Case: 1:19-cv-00145-DAP Doc #: 19-1 Filed: 01/30/19 2 of 2. PageID #: 231




                                  UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OHIO
                                        EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                               )            CASE NO. 1:19-CV-145
                                                            )
                              Plaintiff,                    )            JUDGE DAN AARON POLSTER
                                                            )
                     v.                                     )
                                                            )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                      )
                                                            )
                              Defendants.                   )

               ORDER AUTHORIZING FLAGLER MASTER FUND SPC LTD. AND
                  U.S. BANK, NATIONAL ASSOCIATION, TO INTERVENE
          This matter coming before the Court based on the Unopposed Joint Motion of Flagler

Master Fund SPC Ltd and U.S. Bank, National Association, to Intervene (the “Motion”)1 seeking,

pursuant to Rule 24(a) of the Federal Rules of Civil Procedure to intervene in this action; and it

appearing that the standards of Rule 24(a) are satisfied; it is HEREBY ORDERED THAT:

          1.       The Motion is granted as set forth below.

          2.       Flagler Master Fund SPC Ltd., acting for and on behalf of the Class B segregated

portfolio, and U.S Bank, National Association, acting in its capacity as administrative agent and

collateral agent under the Credit Agreement and as a secured party and beneficiary of each of the

Second Lien Guaranty and the Second Lien Pledge and Security Agreement, are authorized to

intervene in this action pursuant to Rule 24(a) of the Federal Rules of Civil Procedure.



Dated: ___________, 2019
                                                       THE HONORABLE DAN AARON POLSTER
                                                       UNITED STATES DISTRICT COURT JUDGE


1
    Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.

{750944-1}
ny-1359540
